Case 1:19-cv-00128-MN-SRF Document 8 Filed 02/15/19 Page 1 of 1 PageID #: 48



                            IN THE UNITED STATE DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

ADA CARNES, Individually and as Personal           )
Representative of the Estate of ARTHUR L.          )
CARNES, Deceased, CRAIG CARNES,                    )
DANIEL CARNES, and GLENN CARNES                    )
                                                   )
                              Plaintiffs,          )
                                                   )
    v.                                             )      C.A. No. 1:19-cv-00128-MN-SRF
                                                   )
THE BOEING COMPANY, et al.,                        )
                                                   )
                              Defendants.          )

                         DEFENDANT THE BOEING COMPANY’S
                         CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant The Boeing

Company states that it does not have any parent corporation; nor does any publicly held company

own 10% or more of the stock of The Boeing Company.


                                                MANNING GROSS + MASSENBURG LLP

                                                      /s/ William B. Larson
                                                   Jason A. Cincilla (DE Bar ID #4232)
                                                   Amaryah K. Bocchino (DE Bar ID #4879)
                                                   Ryan W. Browning (DE Bar ID #4989)
                                                   William B. Larson (DE Bar ID #5627)
                                                   Tye C. Bell (DE Bar ID #5309)
                                                   1007 North Orange Street, 10th Floor
                                                   Wilmington, Delaware 19801
                                                   (302) 657-2100
                                                   jcincilla@mgmlaw.com
                                                   abocchino@mgmlaw.com
                                                   rbrowning@mgmlaw.com
                                                   wlarson@mgmlaw.com
                                                   tbell@mgmlaw.com
                                                       Attorneys for Defendant
                                                       The Boeing Company
February 15, 2019
2468018
